Citation Nr: 0620594	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  03-05 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for headaches, 
dizziness, swelling of the hands, loss of energy and pressure 
as secondary to service connected hypertension.

2.  Entitlement to an increased rating for hypertension, 
currently evaluated as zero percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Chisick, Associate Counsel




INTRODUCTION

The veteran's record of service (DD 214) shows that he has 
certified service from March 1975 to December 1993, 5 years 
and 2 months of prior active service, and 10 months of prior 
inactive service.

When this matter was previously before the Board of Veterans' 
Appeals (Board) in October 2004, it was remanded to the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA) for additional development.  The 
case is now before the Board for final appellate 
consideration.


FINDINGS OF FACT

1.  Headaches, dizziness, swelling of the hands, loss of 
energy and pressure are symptoms without an identified 
etiologic cause.

2.  Hypertension is manifested currently by blood pressure 
readings that do not denote diastolic pressure that is 
predominantly 100 or more or systolic pressure that is 
predominantly 160 or more.


CONCLUSIONS OF LAW

1.  The criteria for service connection for headaches, 
dizziness, swelling of the hands, loss of energy and pressure 
as secondary to service connected hypertension have not been 
met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2005).

2.  The criteria for a disability rating in excess of zero 
percent for hypertension have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 
(DC) 7101 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA must apprise the veteran of the evidence needed to 
substantiate a claim for benefits, and further allocate the 
responsibility for obtaining such evidence.  Additionally, VA 
must advise the veteran to submit any evidence that pertains 
to a claim.  The law further provides that VA will make 
reasonable efforts to assist a veteran in obtaining the 
evidence necessary to substantiate a claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (2002).

Notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a veteran before the initial unfavorable agency 
of original jurisdiction ("AOJ") decision on a claim for VA 
benefits.

By a May 2002 rating decision, the RO denied the veteran's 
claims for service connection for headaches, dizziness, 
swelling of the hands, loss of energy and pressure as 
secondary to service connected hypertension and for an 
increased rating for service-connected hypertension, 
currently evaluated as zero percent disabling.
A November 2004 post-remand RO letter fully provided notice 
of elements of the evidence required to substantiate claims 
for an increased disability rating for hypertension and 
advised the veteran of the allocation of responsibility for 
obtaining such evidence.  Subsequent to the VA's advisement 
to the veteran of what evidence would substantiate the 
claims, the allocation of responsibility for obtaining such 
evidence, and advising the veteran that he should submit all 
relevant evidence, de novo review of the claim was 
accomplished in February 2006, and a Supplemental Statement 
of the Case ("SSOC") was issued.
  
The rating decision on appeal, the January 2003 Statement of 
the Case ("SOC"), and the February 2006 SSOC provided the 
veteran with specific information as to why the claims were 
being denied and of the evidence that was lacking.  The 
January 2003 SOC and the February 2006 SSOC supplied the 
veteran with the complete text of 38 C.F.R. § 3.159(b)(1), 
concerning the need for the veteran to provide any evidence 
pertaining to the claim.  

In concluding that the notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal notice letter to the veteran.  However, what 
the law seeks to achieve is to give the veteran notice of the 
elements outlined above.  Once that has been done-
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication-the 
essential purposes of the law have been satisfied.  Here, the 
Board finds that, because each of the four content 
requirements of proper notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2005).

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c) (2002).  In particular, VA requested 
that the veteran either submit his available private medical 
records or authorize VA to obtain those records on his 
behalf.  The veteran did not authorize VA to obtain or 
provide private medical records.  However, VA did obtain the 
veteran's VA outpatient medical records from November 2000 
through May 2005.  The treatment records were received and 
reviewed through May 2005.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  VA examinations 
were conducted in March 2002 and August 2005.

The Board finds that VA has done everything reasonably 
possible to assist the veteran, the veteran has not 
identified any further evidence to support his claim, and the 
record is ready for appellate review.


Analyses of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


Secondary Service Connection Claim 

The veteran contends that he experiences occasional 
dizziness, occasional headaches, loss of energy, swollen 
hands, and pressure and that these symptoms are related to 
his service-connected hypertension.  He also asserts that he 
never denied having any of these symptoms during his VA 
examinations.

In order to establish service connection on a secondary 
basis, the evidence must show (1) that a current disability 
exists, and (2) that the current disability is proximately 
due to, or the result of, a service-connected disability.  38 
C.F.R. § 3.310(a).  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  Id.  See also Libertine v. Brown, 9 Vet. App. 
521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 
(1993).

Further, with regard to all claimed disorders, VA must also 
ascertain whether there is any basis (e.g., direct, 
presumptive or secondary) to indicate that the claimed 
disorders were incurred by any incident of military service.  
Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131.  As a general matter, service 
connection for a disability on this basis focuses on (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Rose v. West, 11 Vet. App. 169, 171 (1998). 
In addition, if certain chronic diseases become manifest to a 
compensable degree within one year of separation from 
service, such diseases are presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

Here, at an August 2005 VA examination, the veteran reported 
that prior to obtaining treatment for his hypertension, he 
experienced severe headaches, but now experienced only 
occasional headaches.  He also complained of occasional 
dizziness when standing up, swelling of the hands, a 
sensation of pressure when lying down, and loss of energy.  
The VA examiner diagnosed the veteran with essential 
hypertension, but concluded that the headaches, dizziness, 
swelling of the hands, sensation of pressure, and loss of 
energy were not secondary to the veteran's service-connected 
hypertension.  The VA examiner gave no etiological diagnoses 
for these alleged symptoms.

Because the veteran's alleged current symptoms have no 
etiological diagnoses, they do not constitute a disability 
for which service connection may be granted under any basis.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (holding 
that pain alone, without a diagnosed or identifiable 
underlying condition, does not constitute a disability for 
which service connection may be granted).

As to whether an etiological diagnosis for the veteran's 
alleged current symptoms should have been determined by the 
VA examiner, a VA examination is mandated only where there 
are persistent or recurrent symptoms of a disability.  See 
38 C.F.R. § 5103A(d)(2). 

Here, the record does not support that the veteran's 
contention that his alleged symptoms are persistent or 
recurrent.  Contrary to the veteran's statement that he never 
denied having any of his alleged symptoms during past VA 
examinations, the record shows that at the March 2002 VA 
examination, the veteran denied any headaches or dizziness 
and only complained of swelling in his lower extremities, not 
his hands.  

Furthermore, a review of his VA outpatient treatment records 
from November 2000 to May 2005 reveals that the veteran did 
not persistently complain of all the symptoms he alleges he 
currently has.  These records, many of which pertain to 
follow-up visits for management of the veteran's 
hypertension, reflect no complaints, diagnoses, or treatments 
for loss of energy.  And, as for headaches, while the veteran 
complained of mild headaches in November 2000, thereafter, he 
either expressly denied and/ or made no complaints of 
headaches.

When the veteran started seeking care at VA medical 
facilities in November 2000, he reported that he had already 
initiated treatment for hypertension elsewhere and presented 
with complaints of only two symptoms: an intermittent 
pressure sensation in the head and lightheadedness.  At that 
time, the VA medical provider diagnosed the veteran with 
poorly controlled hypertension. 

The record shows that adjustments to the veteran's 
hypertension treatment regimen and diagnosis of and treatment 
for allergic rhinitis relieved these two initial symptoms 
such that by February 2002 and thereafter, he either 
expressly denied and/ or made no complaints about 
lightheadedness or dizziness, and from March 2002 onward, he 
made no more complaints about a pressure sensation, except 
for a vague June 2003 complaint about a pressure sensation 
under the tongue, which was diagnosed by a VA dentist as 
being due to intermittent blockage of minor salivary glands 
and was treated with the advice to drink water more often.

As for the veteran's remaing alleged symptom, swelling, 
although the veteran made four complaints of swelling of his 
hands or lower extremities between January 2001 and March 
2002, the only instance when such complaint was confirmed on 
physical examination was in March 2002, when it was observed 
that the veteran's extremities showed mild peripheral edema 
(swelling).  In addition, although the veteran raised no 
complaints of swelling beyond March 2002, on physical 
examination in December 2004, he was noted to have minimal 
edema over the second and third dorsal metacarpal joints in 
the right hand.  However, on his next visit in April 2005, he 
did not complain of swelling, and no peripheral edema was 
noted on physical examination.  Likewise, on multiple 
occasions both before and after the swelling that was noted 
in March 2002, the veteran was observed to have no edema 
peripherally and/ or in the extremities.

Thus, the medical evidence record establishes that none of 
the veteran's alleged current symptoms have been persistent 
or recurrent to mandate an examination to determine their 
etiological cause, if any.

For the reasons above, service connection for headaches, 
dizziness, swelling of the hands, loss of energy and pressure 
as secondary to service connected hypertension is denied. 


Increased Rating for Hypertension

The veteran's rating claim is to be decided based upon the 
application of a schedule of ratings, which is predicated 
upon the average impairment of earning capacity.  38 U.S.C. § 
1155; 38 C.F.R. § 3.321(a) and 4.1 (2005).  Separate DCs 
identify various disabilities.  See 38 C.F.R. Part 4 (2005).  
The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, system, or the psyche in self-
support of the individual.  38 C.F.R. § 4.10 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2005).

A 10 percent rating for hypertension, which is evaluated 
under DC 7101, is authorized where diastolic pressure is 
predominantly 100 mm. or more, or systolic pressure is 
predominantly 160 mm. or more, or as a minimum evaluation 
where an individual with a history of diastolic pressure 
predominantly 100 mm. or more requires continuous medication 
for control.

For the purpose of applying the laws administered by VA, 
hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For this purpose, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater, with a diastolic blood 
pressure of less than 90 mm.  38 C.F.R. § 4.104, DC 7101, 
Note 1.

The medical evidence in this case concerning the current 
severity of the veteran's hypertension shows blood pressure 
readings that collectively do not satisfy the criteria for a 
10 percent disability rating.  He has not exhibited diastolic 
pressure of predominantly 100 mm. or more or systolic 
pressure of predominantly 160 mm. or more.  Only two 
diastolic readings shown reach the minimum 100 mm., and three 
systolic readings shown reach the minimum 160 mm.  

On the veteran's initial visit to the VA outpatient medical 
facility in November 2000, he presented with a diastolic 
reading of 102 mm. and a systolic reading of 173 mm.  Later, 
on that same visit, a diastolic reading of 100 mm. and a 
systolic reading of 160 mm. were recorded.  And in January 
2001, he presented with a diastolic reading of 163 mm.  All 
of these readings were taken when the veteran first sought 
treatment for hypertension at the VA and reflect the initial 
diagnosis by VA medical providers of poorly controlled 
hypertension.  However, subsequent to treatment and health 
counseling at the VA, both the veteran's systolic and 
diastolic readings dropped substantially and have remained 
lower than when he initially presented for care and are well 
below the readings required for a 10 percent disability 
rating for hypertension.  

Thus, the criteria for a 10 percent evaluation for 
hypertension under DC 7101 have not been met.

The Board has considered whether the current rating of zero 
percent could be increased under any other provision of 38 
C.F.R. Parts 3 and 4, see Schafrath v. Derwinski, 1 Vet. App. 
589 (1991), and has found in light of the evidence that it 
cannot.
DC 7101 directs that "hypertension due to aortic 
insufficiency or hyperthyroidism, which is usually the 
isolated systolic type," be evaluated "as part of the 
condition causing it rather than by separate evaluation."

The evidence reflects that no medical finding has been made 
that the veteran's hypertension is due to aortic 
insufficiency or hyperthyroidism. Thus, the evidence provides 
no basis for evaluation of the veteran's hypertension under a 
rating provision other than DC 7101.

Accordingly, a schedular evaluation for hypertension 
exceeding zero percent will not be granted.


ORDER

Service connection for headaches, dizziness, swelling of the 
hands, loss of energy and pressure as secondary to service 
connected hypertension is denied.

An increased rating for hypertension, currently evaluated as 
zero percent disabling, is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


